PER CURIAM.*
Arlene Acosta Cuna appeals from her sentence for escape from the custody of the Bureau of Prisons in violation of 18 U.S.C. § 751(a) and 18 U.S.C. § 4082. Cuna argues that the district court erred in determining that her conviction for escape from a community detention center was a crime of violence pursuant to U.S.S.G. § 4B1.2(a).
Cuna’s knowing escape from a community detention center constitutes a crime of violence within the meaning of the career offender guideline. United States v. Ruiz, 180 F.3d 675, 677 (5th Cir.1999). Therefore, Cuna’s appeal lacks merit.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.